United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  March 10, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-30717
                          Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARK ST. PÉ,
                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 2:92-CR-459-1-A
                        --------------------

Before REAVLEY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mark St. Pé, federal prisoner number 23104-034, is serving a

204-month sentence following his guilty plea to charges of

conspiracy to possess cocaine with the intent to distribute and

using and carrying a firearm in relation to a drug-trafficking

crime.   St. Pé seeks a certificate of appealability (COA) to

appeal the district court’s order transferring his successive 28

U.S.C. § 2255 motion to this court.

     We must examine the basis of our jurisdiction sua sponte

if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-30717
                                -2-

1987).   An order transferring a successive 28 U.S.C. § 2255

motion to this court is a non-appealable interlocutory order.

See Brinar v. Williamson, 245 F.3d 515, 516-18 (5th Cir. 2001).

This court is without jurisdiction to consider St. Pé’s appeal.

Accordingly, St. Pé’s motion for a COA is DENIED, and the appeal

is DISMISSED for lack of jurisdiction.

     MOTION DENIED; APPEAL DISMISSED.